ALD-147                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 10-3835
                                        ___________

                                    JOSEPH TAYLOR,
                                                          Appellant

                                              v.

      JOSEPH W. VISINSKY, CHCA; DENISE R. THOMAS, RN Acting CHCA;
               JACK DEPNER, DMD; MS. J. M. ELLISON, RHA
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 10-cv-00135)
                        District Judge: Honorable Kim R. Gibson
                      ____________________________________

   Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 24, 2011
          Before: SCIRICA, HARDIMAN, and VANASKIE, Circuit Judges

                              (Opinion filed April 6, 2011 )
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Joseph Taylor, an inmate at the State Correctional Institute at Somerset, appeals

from an order of the District Court dismissing this pro se civil rights action for failure to

state a claim. For the following reasons, we will summarily affirm.

       In May 2010, Taylor, who proceeded in forma pauperis in the District Court, filed
a complaint pursuant to 42 U.S.C. § 1983 against some of the medical staff at the prison.

His complaint lists the following claims: (1) he believes that he was injected with AIDS

while prison staff purportedly administered a Mantoux shot; (2) the nurse negligently

administered the Mantoux shot; (3) he was denied access to his medical records; (4) he

received unsatisfactory dental care; (5) he received only one pair of glasses, instead of the

two that he had requested; (6) he thinks that staff at the prison may have poisoned him;

and (7) the insoles that the prison issued for his shoes did not have adequate arch support.

He asked for damages and a transfer to a different prison.

       The magistrate judge screened the case and recommended that the complaint be

dismissed for failure to state a claim. Taylor was informed that he could either amend his

complaint or submit objections to the report and recommendation. He moved to amend

the complaint. The amendment added a claim for an injunction requiring the prison to

administer an AIDS test. He did not clarify or supplement his factual allegations. The

District Court granted Taylor’s motion to amend, adopted the report and

recommendation, and dismissed the complaint pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2)(B). Taylor appealed.

       We have jurisdiction to hear this appeal. 28 U.S.C. § 1291. Our review of a

district court=s dismissal for failure to state a claim is plenary. Umland v. PLANCO Fin.

Servs., Inc., 542 F.3d 59, 63-64 (3d Cir. 2008). Summary action is warranted if an




                                             2
appeal presents no substantial question. LAR 27.4; I.O.P. 10.6.1

       We agree with the District Court that Taylor has failed to state a claim upon which

relief can be granted. His allegations consist of (1) wholly speculative, unsupported

claims, (2) dissatisfaction with the medical treatment provided by the prison, and (3)

allegations of negligence. As for the first set of claims, which include his suspicion that

he may have been poisoned or injected with AIDS, the allegations are insufficient “to

raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007). The second set of claims, including the complaints about the eye

glasses, the dental care, and insoles, amount to dissatisfaction with the medical treatment

provided by prison medical staff. We are reluctant to second guess these medical

judgments. See United States ex rel. Walker v. Fayette County, 599 F.2d 573, 575 n.2

(3d Cir. 1979). The remaining negligence claims are also insufficient to state a claim.

See Farmer v. Brennan, 511 U.S. 825, 835 (1994).

       Accordingly, we conclude that this appeal does not present a substantial question,

and we will summarily affirm the District Court. Taylor’s motions to seek leave to

amend his complaint and for the appointment of counsel are denied.




       1
           Taylor does not proceed in forma pauperis on appeal.
                                             3